DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2. This action is in response to the amendment filed on 20 November 2020. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All objections and rejections not recited herein are hereby withdrawn.  
Claim Status
3. 	Claims 69-94 are pending.
	Claims 71-74, 81-84, and 89-90 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 69, 70, 75-80, 85-88, and 91-94 read on the elected invention and have been examined herein. It is noted that the claims encompass non-elected subject matter of genes and combinations of genes other than the elected combination of the BCOR, C8orf75 and CLCN1 genes. Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Maintained Improper Markush Grouping Rejection
4. Claims 69, 70, 75-80, 85-88, and 91-94 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 

	The Markush groupings of the BCOR, C8orf75, CLCN1, CLCN4, D1P2C, GPM6B, ITGAX, LOC285375, MAMLD1, MGC16121, NDUFA10, PDE9A, PPAPDC1A, PTPRN2, RAP1GAP2, RPS4Y2, TUBA3D, and UBTD1 genes and combinations thereof are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each gene has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the genes comprise nucleotides. The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common 
Further, the recited genes do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that genes behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited genes possess the common property of having a methylation pattern correlated with autism. 
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. In particular, the rejection may be obviated by amending claims 69 and 79 so that they are limited to the combination of each of the BCOR, C8orf75 and CLCN1 genes.

Response to Remarks:
	In the response, Applicant states that the claims do not recite a Markush group because the claims were amended to recite “comprising” in place of “consisting of” and a Markush group should be close-ended. It is argued that the alternative members recited are directed to structurally and functionally related markers, as the genes or proteins are biomarkers used for predicting and/or diagnosing autism.
This argument is not persuasive. First, the present claims are in fact closed-ended because they recite assaying for a combination of genes comprising BCOR and two or more genes. The language “selected from the group comprising” would be improper because it is not close-ended.
Secondly, a Markush group is a list of alternative members / species and the present claims recite a group of alternative genes. Thus, the present claims do in fact recite a Markush group. The listed alternative genes in the Markush group are not a proper Markush group because the members do not share both a (1) common use and (w) a “single structural similarity” essential to that common use. As discussed in detail in the rejection, while the genes have the common use of having a methylation pattern diagnostic of autism, they do not share any structural similarity since they consist of distinct nucleotide sequences, nor is there any eevidence of record to establish that it is clear from their very nature that the recited genes possess the common property of having a methylation pattern correlated with autism, such that this property was known in the prior art and it was known that the genes could be substituted for one another with the same intended result.


Maintained / Modified Claim Rejections - 35 USC § 101
5.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 69, 70, 75-80, 85-88, and 91-94 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”) available at URL: 
<https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf>.
            Regarding Step 1 of the PEG, the claims are directed to the statutory category of a process.
Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the methylation level of the BCOR, C8orf75 and CLCN1 genes and autism.  As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
Note that the Courts have held that steps that can be performed by a human using mental processes or basic critical thinking, or intangible verbal communication are types of activities that represent abstract ideas.
The claims require performing the steps of “obtaining a value based on the assay,” “comparing” the value with a reference level and “predicting” that the subject has autism (claim 69) or diagnosing the subject as having autism (claim 79). Neither the specification nor the claims set forth a limiting definition for "obtaining" the value, “comparing,” “predicting” or “diagnosing.” The broadest reasonable interpretation of these steps is that they may be accomplished by mental processes. For instance, the “obtaining” a value can be accomplished by reading information in a database or report that is generated by the assay; the comparing can be accomplished by mentally comparing the obtained value and the reference value; and the predicting and diagnosing can be accomplished by critical thinking processes. Thus, these steps are abstract ideas / processes.
 may also be accomplished verbally. Such verbal communication is also abstract, having no particular concrete or tangible form.
The claims as amended further require treating the subject for autism. As set forth in dependent claims 93 and 94, treating may comprise “lifestyle and behavioral interventions, behavioral management therapy, cognitive behavior therapy, educational and school-based therapies, attention therapy; medication treatment, nutritional therapy, occupational therapy, parent-mediated therapy, physical therapy, social skills training, or speech-language therapy.”
Such “treating” encompasses prescribing the above interventions to a subject or accomplishing the interventions through verbal communication. For example, the treating may be telling a subject to change their diet to thereby provide nutritional therapy or prescribing a medication to a subject. Such treating is thereby abstract, having no particular concrete or tangible form.
Regarding abstract mental processes, Applicant’s attention is directed to the Association for Molecular Pathology (AMP) and ACLU v. USPTO and Myriad Genetics (Fed. Cir. 2012)) wherein it is stated at 56-57: 
We renew our conclusion that Myriad’s claims to “comparing” or “analyzing” two gene sequences fall out-side the scope of § 101 because they claim only abstract mental processes. See Benson, 409 U.S. at 67 (“Phenomena of nature, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). The claims recite, for example, a “method for screening a tumor sample,” by “comparing” a first BRCA1 sequence from a tumor sample and a second BRCA1 sequence from a non-tumor sample, wherein a difference in sequence indicates an alteration in the tumor sample. ’001 patent claim 1. This claim thus recites nothing more than the abstract mental steps necessary to compare two different nucleotide sequences: one looks at the first position in a first sequence; determines the nucleotide sequence at that first position; looks at the first position in a second sequence; determines the nucleotide sequence at that first 
Additionally, in In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation, 774 F.3D 755 (2014), the Court held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible. (Emphasis added).

Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited non-patent-ineligible steps of obtaining a sample from a subject or the subject’s mother and assaying the sample to determine a percentage of methylated cytosine nucleotides are part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception.

See also MPEP 2106.04(d)2:
Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.

Moreover, the recited treatments are not a practical application of the recited judicial exception since is unclear as to how a subject at an embryonic or fetal stage in life can receive each of the recited treatments, such as educational and school-based therapies, physical therapy, social skills training and speech-language therapy.
Further, claims 69 and 79 generically recite “treating the subject” predicted to have or diagnosed to have autism. The claims do not set forth what the subject is treated for or how the subject is treated. As broadly recited, the subject may be treated for any condition in any manner and need not be treated for autism. 
Applicant’s attention is directed to claim 1 of Example 43 of the October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, available via URL: <uspto.gov/sites/default/files/documents/peg_oct_2019_app1.pdf>. At Step 2A of the analysis, it is stated that:


Similarly, herein, the broadly recited treating step does not integrate the judicial exception into a practical application because the treating is recited at such a high degree of generality covering treating the patient for anything to obtain any outcome, that the treating step is merely an ‘apply it’ limitation.
 Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The recited non-patent-ineligible steps of obtaining a sample and assaying the sample to determine a percentage of methylated cytosine nucleotides were well-known, routine and conventional in the prior art. This fact is evidenced by the teachings in the specification – see, e.g., para [0072], [0081], and [0087]).


The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the 
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.Response to Remarks:
The response argues that the rejection has been obviated by the amendment to claims 69 and 79. Claims 69 and 79 have been amended to recite a step of treating the subject predicted to have or diagnosed as having autism.
However, the additional step of treating the subject for autism is not sufficient to render the claims patent-eligible. As set forth in dependent claims 93 and 94, treating may comprise “lifestyle and behavioral interventions, behavioral management therapy, cognitive behavior therapy, educational and school-based therapies, attention therapy; medication treatment, nutritional therapy, occupational therapy, parent-mediated therapy, physical therapy, social skills training, or speech-language therapy.” As discussed in detail above, such treatments encompass prescribing a treatment or performing verbal treatments. Thus, the treatments are abstract processes and are themselves a judicial exception.  Additionally, the recited treatments in claims 93 and 94 are not a practical application of the recited judicial exception since is unclear as to how a subject at an embryonic or fetal stage in life can receive each of the recited treatments, including educational and school-based therapies, physical therapy, social skills training and speech-language therapy.

The response argues that the Federal Circuit has held that claims involving diagnosing are not directed to a judicial exception when they involve an application of a natural relationship by reciting a method of treatment. Applicant cites the Vanda decision (2018) in support of this argument.
However, the fact pattern herein is distinct from that in the Vanda decision since the claims in the Vanda decision required that a specific drug - iloperidone - is administered to the patient having schizophrenia, although at different dosages depending on the determined CYP2D6 genotype of the patient. In contrast, the present claims do not require administering a particular drug to the subject to treat autism. 
The response argues that the claims recite novel steps of predicting and diagnosing autism.
However, the predicting and diagnosing steps are themselves the judicial exception of an abstract idea. They are not a step or element in addition to the judicial exception. The judicial exception itself may not be relied upon to establish that the claims recite something significantly more than a judicial exception. 
The response argues that the claimed method provides an improvement over other methods for predicting autism.

See MPEP 2016.04(d)(1) which states:
“It should be noted that while this consideration is often referred to in an abbreviated manner as the "improvements consideration," the word "improvements" in the context of this consideration is limited to improvements to the functioning of a computer or any other technology/technical field, whether in Step 2A Prong Two or in Step 2B.”

The response asserts that the claimed methods include a combination of novel methods and reagents in addition to the judicial exception.
However, the response fails to point out which methods and reagents are novel. The claims in fact do not require performing any particular assay to determine the methylation status of cytosine residues and do not recite the use of any specific reagents, and particularly do not recite performing any non-routine, non-conventional steps using any non-routine, non-conventional reagents.
Maintained Claim Rejections - 35 USC § 112(a) - Enablement
6. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 69, 70, 75-80, 85-88, and 91-94 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
This rejection was previously presented in the Office action mailed on 22 May 2020 and is maintained for the reasons set forth therein.Response to Remarks:
Regarding section “A” of the rejection, the response states:
“Office alleges that the specification only enables the methylation of the genes shown in the Tables provided by the specification. Applicant respectfully submits that the Tables in the specification are not the only examples of genes that are altered as compared to their respective control. Applicant provides examples of genes with altered methylations not only in the Tables but throughout the specification. As an example, the specification provides examples of genes with altered methylations as compared to their respective controls in paragraphs [0036], [0041] to [0046], and [0116] to [0118] of the originally filed application. The MPEP states that the specification “need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without undue amount of experimentation.” MPEP § 2164.02. The specification provides sufficient guidance and examples to enable one skilled in the art to practice the claimed method without undue amount of experimentation.”

First, the Office action does not state that the “the specification only enables the methylation of the genes shown in the Tables provided by the specification.” Secondly, the rejection is not based solely on the fact that the specification does not provide an 
[0036] In various embodiments, autism is predicted and/or diagnosed in a subject by assaying the methylation of a genetic loci and/or the up- or down-regulation of cDNA, mRNA, and/or proteins associated with the gene’s expression and/or methylation status. Particular markers are selected from BCOR (BCL6 co-repressor; chromosome X), C8orf75 (long intergenic non-protein coding RNA 589; chromosome 8), CLCN1 (chloride channel, voltage-sensitive chloride channel 1), CLCN4 (chloride channel…
[0116] The present disclosure provides kits for diagnosing autism in a subject. The kit can include components for detecting, identifying, and/or quantitating cytosine methylation of one or more, two or more, three or more, four or more, five or more, six or more, seven or more, eight or more, nine or more, ten or more, eleven or more, twelve or more, thirteen or more, fourteen or more, fifteen or more, sixteen or more, seventeen or more, or all eighteen of the following genes encoding BCL6 co-repressor (BCOR); long intergenic non-protein coding RNA 589 (C8orf75); chloride channel, voltage-sensitive chloride channel 1, (CLCN1); chloride channel voltage-sensitive 4 (CLCN4); disco-interacting protein 2 homolog C (D1P2C); glycoprotein M6B
 
As set forth in the rejection, the disclosure (e.g., Table 6) shows the use of 4 different combination of 5 biomarkers to predict the risk of autism based on the methylation levels of the biomarkers in blood samples from neonatal subjects, wherein one of the groups / classes includes the BCOR gene (Class 1) and one of the groups / classes (Class 4) includes the Corf75 gene. However, the specification does not appear to provide any results for the methylation levels of the CLCN1 gene in subjects having autism as compared to control subjects. Further, the specification appears to indicate that the specifically disclosed 5 gene combinations can be used to predict a subject’s risk of having autism. However, the specification does not teach that differential methylation of a single gene, or a single CpG site in a single gene, can be detected as indicative of risk of autism. The specification does not appear to teach whether the methylation levels of each of the BCOR, C8orf75 and CLCN1 genes are increased as 
Regarding section “B” of the rejection, the response states that the specification need not teach what is known in the art. It is argued that it is known that circulating fetal DNA is present in maternal plasma and urine of a pregnant woman. It is argued that the claims recite comparing methylation levels with “respective controls (reference values).”
These arguments have been fully considered but are not persuasive. While the specification need not disclose what is well-known in the art, there is a requirement for the scope of the claims to bear a reasonable correlation to the scope of enablement provided by the specification.  Herein, the claims specifically encompass analyzing saliva, urine, genital secretions, sputum, urine, CSF, tears, buccal and breath condensate samples. The claims include obtaining such samples from a pregnant female or post-pregnancy to indicate that an embryo, fetus, newborn, child or adolescent has autism.  It is maintained that the findings in the specification are limited to the results obtained using blood samples from neonatal subjects. Although it is known in the art that maternal blood does contain fetal nucleic acids, it has not been established that the methylation pattern of fetal nucleic acids in maternal blood is the same as that in a neonatal subject. It has not been established that changes in the 
Regarding section C of the prior rejection, the response states:
“the MPEP does not require examples of every single embodiment encompassed by the claims, as one would expect the genes of a neonatal subject to be the same as in its respective fetus before birth and respective adult after the subject grows up. The neonatal subjects are representative of the subjects encompassed by the claims. Moreover, the claimed method includes the comparison of the methylation levels of the genes with respective controls (reference value). Accordingly, the specification enables the claimed method of predicting autism in various subjects.”

However, again, the Office action did not require applicant to provide an example. Further, Applicant provides no evidence or cogent scientific arguments to support the conclusion that the methylation of the BCOR, C8orf75 and CLCN1 genes is the same in the fetus before birth and in an adult as the subject grows up. In fact, methylation of genes is known to vary with development and age. There is also no 
The enablement rejection is maintained and made final for the reasons of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634